/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 13, 2014

                                      No. 04-13-00704-CV

                      BILL MILLER BAR-B-Q ENTERPRISES LTD.,
                                    Appellant

                                                v.

                                     Faith H. GONZALES,
                                            Appellee

                   From the County Court at Law No. 7, Bexar County, Texas
                                   Trial Court No. 361586
                            Honorable Tina Torres, Judge Presiding


                                         ORDER
        On May 28, 2014, this court rendered an order stating that oral argument would not
significantly aid the court in its determination of the issues, and therefore, this appeal would be
submitted on briefs on July 8, 2014. In the order we noted that either party was entitled to file a
motion to reconsider the court’s determination regarding oral argument.

        On June 6, 2014, appellant filed a motion to reconsider, asking this court to permit oral
argument. On June 12, 2014, appellee filed a motion opposing appellant’s motion to reconsider,
asking this court to deny appellant’s motion and stand by its original decision to submit the
appeal on briefs. After considering the motion and the response, we GRANT the motion to
reconsider and ORDER the appeal to be submitted on oral argument. However, the appeal will
not be submitted or argued on July 8, 2014, the date set out in our May 28, 2014 order. Rather,
we ORDER the submission date of July 8, 2014, withdrawn. This appeal will be submitted on
oral argument at a date and time to be determined by this court. The parties will be notified
when the court determines the date and time of submission and oral argument.

       It is so ORDERED on June 13, 2014.

                                                            PER CURIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court